Mr. Justice Mestrezat,
dissenting:
The conclusion of the majority of the court is not in accord with professional opinion in the bituminous coal district of the state. It substantially overrules the principle settled bjr all our cases that, unless otherwise stipulated by contract, the owner of the surface is entitled to absolute support from the owner off the underlying or mineral strata, even if the latter be required! to leave in place the entire mineral estate. This principle conceded in the majority opinion to be well established, but it is claimed that the question involved in the case is one of remedy rather than of legal right. This seems to me a most singular proposition, when the bill filed in this case by the plaintiff is to restrain the defendant company from mining and removing the coal underlying the plaintiff’s surface, and thereby causing the surface to be destroyed, which, it is conceded, the defendant has no right, either at law or in equity, to do. It is not a question of one of two remedies; it is rather a question of whether the legal right of the plaintiff *79to absolute support for his surface shall be enforced by the only court whose process can furnish a remedy entirely adequate to the injury which will follow the illegal acts of the defendant company. When a party’s rights at law are admitted, or settled by an action, equity will always interfere to protect those rights, unless there is a complete legal remedy which is entirely adequate. And we have also distinctly held that the rule as to enjoining irreparable injuries only has no application to acts, especially corporate acts, entirely without authority, for which there is no adequate measure of damages at law: Groff’s Appeal, 128 Pa. 621. Here, the legal right of the plaintiff to surface support is' admitted, and if the defendant is permitted to mine and remove the coal without furnishing absolute support for the surface, the entire surface may be broken in such manner as to do irreparable iujury or damage, and for which the law furnishes no adequate measure of damages. This makes a clear case for the intervention of a court of equity.
It is futile for this court, as it does, to hold that the plaintiff is entitled to absolute support of his surface, if the court is to deny him a full and complete remedy to enforce that right. It is a denial of the right for a chancellor to refuse to restrain-the defendant from removing all the coal and permitting the surface to subside. It is not sufficient to say that if the defendant removes the coal and causes a subsidence of the surface, the plaintiff may bring an action at law for damages. The subsidence of the surface would result in the destruction of the plaintiff’s crops and buildings, and practically deny him the use of his surface. The result would, therefore, be disastrous to the plaintiff, and the remedy at law 'would be wholly inadequate.
It is also well settled that equity will interfere by injunction to restrain trespasses constantly recurring, and which threaten to continue: Scheetz’s Appeal, 35 Pa. 88; Stewart’s Appeal, 56 Pa. 413; Keppel v. Lehigh Coal and Navigation Co., 200 Pa. 649. And in such cases it is no objection to the jurisdiction of a court of equity that the injured party may have a remedy at law: Walters v. McElroy, 151 Pa. 549. The principle of these cases clearly rules the case at bar against the appellant. ' As the mining progresses the surface will be *80cracked and subside, and each day will result in one or more causes of action, until the coal has all been removed. The trespasses will, therefore, be constantly recurring, compelling the plaintiff, even if an action at law is adequate, to redress his injuries by a multiplicity of suits. It is apparent from these facts that equity is the proper remedy for redress of the plaintiff’s injuries under the established practice of this state.
The difference in the value of the nine-foot vein of coal and the surface is so great that it will warrant the owner of the coal in removing the entire body of it at the risk of any action at law which the owner of the surface may institute against him. In some counties in the western part of the state, the bituminous coal region, the value of the surface is from $50.00 to $100 per acre, while the nine-foot vein of coal underlying the surface is worth $500 to $2,000 and upwards per acre. The owner of the coal, therefore, can well afford to remove the entire body of it if he is only required to respond for the injury done in an action at law. He can afford to remove his coal if it causes the destruction of the buildings, the waters, and the crops, if he is compelled to pay only such an amount, as may be recoverable at law. I think it clear the uncontroverted facts show that such damages would be an entirely inadequate compensation for the injuries which are a necessary consequence of failing to properly support the surface. The removal of the coal being without the shadow of authority and an invasion of the conceded legal rights of the surface owner, it is in the face of all our decisions on the subject to say that a chancellor has no jurisdiction to entertain a bill to preserve the integrity of the plaintiff’s surface.
The ruling in this case will injuriously affect not only the owner of the superincumbent surface, but also the owners of all veins of coal lying between the nine-foot or river vein and the surface. If the owner of the nine-foot vein may remove it, being liable only in an action at law .for damages, he likewise is responsible onty in an action at law to the owner of the ñve-foot or lesser vein of coal lying above the larger vein. The effect, therefore, of this decree is to withdraw from the owner of the smaller veins of coal the remedy by injunction to protect his conceded legal right to have his vein remain intact, unbroken, and in a condition that it may be safely oper*81ated.. The only redress for such an invasion of the rights of the owner of the smaller vein is, under the ruling of this case, an action at law, the inadequacy of which is plainly apparent and is manifest upon a moment’s reflection. In the bituminous coal region of the state there are frequently two and sometimes three veins of coal beneath the surface which are owned by as many different persons or corporations. Notwithstanding the conceded fact in this case that the owner of the nine-foot vein has no /ight whatever to injure or damage the upper strata of veins of coal, this court now holds that if such injury or damage does occur the only remedy is an action at law, although the effect of such injury may be a total deprivation of the owner of his vein of coal. The prevention of such results is clearly within equitable jurisdiction.
This case is manifestly one for equitable intervention, and in my judgment the court below was entirely right in its decree restraining the defendant company from removing the coal in such manner as would damage the plaintiff’s surface.
Since writing the above my attention has been called to the recent case of de Saulles v. Percy Mining Company, 16 Pa. Dist. Rep. 684, decided in 1906 by the court of common pleas of the fourteenth judicial district. The question raised there is the identical question involved in this case, and the learned judge of that court after a very full and careful consideration of the question, citing numerous decisions and text-book authority in support of his conclusion, awarded an injunction restraining the owner of the coal from mining it without leaving proper support for the surface. The opinion in that case simply reflects the understanding of the profession in the bituminous coal region on the right of the surface owner to invoke the aid of a chancellor to compel the owner of the coal to furnish absolute support for the surface.
I would affirm the decree of the court below.